February 11, 2011

CONFIDENTIAL

EpiCept Corporation

777 Old Saw Mill River Road
Tarrytown, NY 10591
Attn: Robert W. Cook
Senior Vice President & Chief Financial Officer

Dear Mr. Cook:

Reference is made to that certain letter agreement, dated June 22, 2010 (“2010
Agreement”), by and among Rodman & Renshaw, LLC (“Rodman”) and EpiCept
Corporation (the “Company”) pursuant to which Rodman is serving as the exclusive
placement agent for the Company on a reasonable best efforts basis in connection
with offerings of Common Stock and warrants of the Company. Capitalized terms
used and not otherwise defined herein shall have the meanings set forth in the
2010 Agreement. Pursuant to Section 5 of the 2010 Agreement, Rodman’s exclusive
engagement with respect to issuances by the Company of equity and equity-linked
Securities in which the services of a placement agent are utilized (the “Rodman
Exclusive Engagement”) expires on June 22, 2011 (“Termination Date”). For good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and Rodman each agree that the Termination Date shall
be extended to December 22, 2011. Notwithstanding anything herein to the
contrary, after June 22, 2011, (1) the Company shall have the right to appoint
one co-placement agent whose aggregate fees shall not exceed 40% of the
aggregate fees paid to the placement agents on one transaction, provided that
such transaction results in gross proceeds in excess of $15 million, and (2) the
Rodman Exclusive Engagement shall not apply to any issuances by the Company of
(A) securities issued pursuant to a recapitalization transaction which result in
new gross proceeds to the Company of at least $30 million, provided that Rodman
shall have the right to act as co-placement agent on such recapitalization
transaction on the same terms and conditions as other placement agents and shall
be entitled to at least 40% of the aggregate fees paid to the placement agents,
(B) securities issued pursuant to acquisitions, mergers or strategic
transactions approved by a majority of the disinterested directors of the
Company other than transactions involving the issuance of securities to an
entity (or its equityholders) where the primary business of such entity is
investing in securities, or (C) one private placement transaction with no more
than 3 investors (or their affiliates) in a transaction involving the issuance
of at least 30% of the Company’s outstanding common stock, provided that Rodman
shall have the right to act as co-placement agent on such private placement
transaction on the same terms and conditions as other placement agents and shall
be entitled to at least 40% of the aggregate fees paid to the placement agents.

Except as expressly set forth above, all of the terms and conditions of the 2010
Agreement shall continue in full force and effect after the execution of this
agreement and shall not be in any way changed, modified or superseded by the
terms set forth herein. This agreement shall be otherwise governed by the terms
of the 2010 Agreement.

This agreement may be executed in two or more counterparts and by facsimile or
“.pdf” signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.

IN WITNESS WHEREOF, this agreement is executed as of the date first set forth
above.

Very truly yours,

RODMAN & RENSHAW, LLC

By:       
Name:
Title:


Accepted and Agreed to as of
the date first written above:

EPICEPT CORPORATION

By:       
Name:
Title:


